Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims have been amended as follows: 
6. A method for secure input data classification, comprising:
learning, by data processing means of a first server from a base of already classified learning data, [[the]] parameters of a reference convolution neural network, CNN, comprising at least:
a non-linear layer operating an activation function, and
a non-approximated batch normalization layer before each non-linear layer,
the learning comprising the determination of an at least two-degree polynomial function approximating said activation function;
receiving said input data, homomorphically encrypted, by data processing means of a second server, from client equipment;
classifying said encrypted input data in an encrypted domain, by the data processing means of the second server, with a substitution CNN using the parameters learnt for the reference CNN and comprising, instead of each non-linear layer operating the activation function, a non-linear layer (POLYNOMIAL) operating said determined at least two-degree polynomial function, so as to obtain an encrypted classification result; and
transmitting said obtained encrypted classification result to said client equipment, for decryption.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed 31 December 2020 have been considered and are persuasive. The amendments to the claims and the applicant’s remarks are accepted as overcoming the previous rejections under 35 U.S.C. 112(b). The examiner agrees that none of the prior art of record teaches a non-approximated batch normalization layer before each non-linear layer with the architecture and operations recited by each of independent claims 1, 2, and 6.
The examiner’s amendment above is being entered to correct an antecedent basis issue that the examiner did not notice in the initial examination. The term “the parameters” in line 3 did not have antecedent basis in claim 6, so has been amended to simply recite “parameters.” This change is consistent with a similar amendment made by the applicant in claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918.  The examiner can normally be reached on M-F 7:30 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL SCHNEE/Primary Examiner, Art Unit 2125